Citation Nr: 1510600	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-30 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include migraine headaches.

2.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from October 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for traumatic brain injury to include migraine headaches, but awarded service connection for a right knee disability and assigned a 10 percent evaluation for that disability, effective August 12, 2009-the date on which he claim for service connection was received.  The Veteran timely appealed the above issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

With respect to the Veteran's right knee claim, the Board notes that the Veteran's last VA examination of that disability was in November 2010, over 4 years ago.  Given the length of time since his last VA examination, the Board finds a remand is necessary in order to obtain a new VA examination that adequately assesses the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

With respect to the TBI/headaches claim, the Veteran was examined with respect to that claim in November 2009, at which time the examiner did not diagnose the Veteran with any TBI or headache disorder, despite his lay statements regarding current symptoms and continuity of symptomatology since injury in service.  Significantly, the examiner did not discuss the Veteran's competent statements regarding continuity of symptomatology with respect to his claimed headaches.  Accordingly, the Board finds that examination is inadequate and remands that claim in order to obtain another adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Minneapolis VA Medical Center, or any other VA medical facility that may have treated the Veteran, since April 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his TBI/headaches and right knee disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine whether the Veteran has any current residuals of a traumatic brain injury (TBI), including headaches.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should state specifically whether the Veteran has any residuals of a TBI.  The examiner should discuss the Veteran's lay statements regarding any symptoms he has experienced relating to his claimed TBI.  The examiner must specifically indicate what, if any, cognitive, emotional/behavioral, and physical dysfunctions are present as a result of any TBI.  

The examiner should additionally address whether the Veteran has any headache disorder.

Then, the examiner should opine as to whether any residuals of a TBI more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service, to include the accident where he hit his head on a pole hanging off a vehicle.   

With respect to the Veteran's claimed headache disorder, the examiner should additionally opine whether the Veteran's headache disorder is a residual of a TBI, or whether such is a separately distinct disability.  If such is not a residual of his TBI, but rather a separately distinct disability, the examiner should opine whether the Veteran's headache disorder more likely, less likely or at least as likely as not began in or is otherwise the result of military service, to include the pole accident.  

The examiner should specifically address the Veteran's lay statements regarding onset of symptomatology and continuity of symptomatology since military service.  The examiner should additionally address the conclusions and findings of the November 2009 examiner, as well as any other pertinent evidence of record, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The VA examiner should conduct range-of-motion testing-particularly as to knee extension, flexion, and any ankylosis, or arthritis thereof-and provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).  This should be done for both flexion and extension.  

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's right knee.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so report.  

The examiner should also address any meniscus impairment, specifically noting whether it is part of the service-connected disability and whether it is tantamount to a dislocated cartilage, causing frequent episodes of locking, pain, and effusion.

The examiner should also state whether the Veteran's right knee disability precludes him from obtaining and maintaining substantially gainful employment.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for service connection for residuals of TBI, to include migraine headaches, and increased evaluation of his right knee disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




